Exhibit 10.63

 

Tax Parcel No. 4-3-38

 

When Recorded, Return To:

THE FROST NATIONAL BANK

P.O. Box 1600

San Antonio, Texas 78296

Attention: Loan No. 3528403-9006

Loan Documentation Department, RB-2

 

LOGO [g45502img001.jpg]    DEED OF TRUST         SECURITY AGREEMENT – ASSIGNMENT
OF RENTS     

 

THE COMMONWEALTH OF VIRGINIA    §     

§

COUNTY OF CHARLES CITY   

§

 

That, on the 9th day of February, 2006, but to be effective as of February 10,
2006, U.S. REMODELERS, INC., a corporation (hereinafter, whether one or more,
jointly and severally called “Grantor”), whose mailing address is 750 State
Highway 121 Bypass, Suite 170, Lewisville, Texas 75067, in consideration of the
debt and trust hereinafter mentioned, does hereby GRANT, BARGAIN, SELL,
TRANSFER, ASSIGN and CONVEY unto MICHAEL K. SMELTZER, Trustee (as hereinafter
defined), whose mailing address is 1400 Wachovia Tower, 10 S. Jefferson Street,
Roanoke, Virginia 24011 the following described property (all of which is
sometimes referred to collectively herein as the “Property”):

 

(i) the real estate situated in Charles City County, Virginia, which is more
particularly described in Exhibit A attached hereto and made a part hereof for
all purposes the same as if set forth herein verbatim, together with all right,
title and interest of Grantor in and to (a) all streets, roads, alleys,
easements, rights-of-way, licenses, rights of ingress and egress, vehicle
parking rights and public places, existing or proposed, abutting, adjacent, used
in connection with or pertaining to the real property or the Improvements (as
hereinafter defined); (b) any strips or gores between the real property and
abutting or adjacent properties; and (c) all water and water rights, timber,
crops and mineral interests pertaining to the real property (such real estate
and other rights, titles and interests being hereinafter sometimes called the
“Land”);

 

DEED OF TRUST (LONG FORM)

       

Rev. July 2000

       



--------------------------------------------------------------------------------

(ii) all buildings, structures and other improvements (such buildings,
structures and other improvements being hereinafter sometimes called the
“Improvements”) now or hereafter situated on the Land;

 

(iii) all fixtures, equipment, systems, machinery, furniture, furnishings,
inventory, goods, building and construction materials, supplies, and articles of
personal property, of every kind and character, now owned or hereafter acquired
by Grantor, which are now or hereafter attached to or situated in, on or about
the Land or the Improvements, or used in or necessary to the complete and proper
planning, development, use, occupancy or operation thereof, or acquired (whether
delivered to the Land or stored elsewhere) for use or installation in or on the
Land or the Improvements, and all renewals and replacements of, substitutions
for and additions to the foregoing, including, but without limiting the
foregoing, any and all fixtures, equipment, machinery, systems, facilities and
apparatus for heating, ventilating, air conditioning, refrigerating, plumbing,
sewer, lighting, generating, cleaning, storage, incinerating, waste disposal,
sprinkler, fire extinguishing, communications, transportation (of people or
things, including, but not limited to, stairways, elevators, escalators and
conveyors), data processing, security and alarm, laundry, food or drink
preparation, storage or serving, gas, electrical and electronic, water, and
recreational uses or purposes; all tanks, pipes, wiring, conduits, ducts, doors,
partitions, rugs and other floor coverings, wall coverings, windows, drapes,
window screens and shades, awnings, fans, motors, engines and boilers; and
decorative items and art objects (all of which are herein sometimes referred to
together, as the “Accessories”);

 

(iv) all (a) plans and specifications for the Improvements; (b) contracts
relating to the Land, or the Improvements or the Accessories or any part
thereof; (c) deposits, (including, but not limited to, Grantor’s rights in
tenants’ security deposits, deposits with respect to utility services to the
Land, or the Improvements or the Accessories or any part thereof, and any
deposits or reserves hereunder or under any other Loan Document (as hereinafter
defined) for taxes, insurance or otherwise, funds, accounts, contract rights,
instruments, documents, commitments, general intangibles (including, but not
limited to, trademarks, trade names and symbols), notes and chattel paper used
in connection with or arising from or by virtue of any transactions related to
the Land, or the Improvements or the Accessories or any part thereof;
(d) permits, licenses, franchises, certificates and other rights and privileges
obtained in connection with the Land, or the Improvements or the Accessories or
any part thereof; (e) leases, rents, royalties, bonuses, issues, profits,
revenues and other benefits of the Land, the Improvements and the Accessories;
and (f) other properties, rights, titles and interests, if any, specified in any
Section or any Article of this Deed of Trust as being part of the Property; and

 

(v) all (a) proceeds of or arising from the properties, rights, titles and
interests referred to above in paragraphs (i), (ii), (iii) and (iv), including,
but not limited to, proceeds of any sale, lease or other disposition thereof,
proceeds of each policy of

 

DEED OF TRUST (LONG FORM)

  2    

Rev. July 2000

       



--------------------------------------------------------------------------------

insurance relating thereto (including premium refunds), proceeds of the taking
thereof or of any rights appurtenant thereto by eminent domain or sale in lieu
thereof for public or quasi-public use under any law, and proceeds arising out
of any damage thereto whether caused by such a taking (including change of grade
of streets, curb cuts or other rights of access) or otherwise caused; and
(b) other interests of every kind and character, and proceeds thereof, which
Grantor now has or hereafter acquires in, to or for the benefit of the
properties, rights, titles and interests referred to above in paragraphs (i),
(ii), (iii) and (iv) and all property used or useful in connection therewith,
including, but not limited to, remainders, reversions and reversionary rights or
interests. In the event the estate of Grantor in and to any of the Property is a
leasehold estate, this conveyance shall include, and the lien and security
interest created hereby shall encumber and extend to, all other further or
additional title, estates, interest or rights which may exist now or at any time
be acquired by Grantor in or to the property demised under the lease creating
such leasehold estate and including Grantor’s rights, if any, to the property
demised under such lease and, if fee simple title to any of such property shall
ever become vested in Grantor such fee simple interest shall be encumbered by
this Deed of Trust in the same manner as if Grantor had fee simple title to said
property as of the date of execution hereof.

 

TO HAVE AND TO HOLD the Property, unto Trustee and Trustee’s successors,
substitutes or assigns, in trust and for the uses and purposes herein set forth,
forever, together with all rights, privileges, hereditaments and appurtenances
in anywise appertaining or belonging thereto, subject only to the Permitted
Exceptions (herein so called) listed on Exhibit B attached hereto (to the extent
that the same are valid, subsisting and affect the Property), and Grantor, for
Grantor and Grantor’s successors, hereby agrees to warrant and forever defend,
all and singular, the Property unto Trustee and Trustee’s successors or
substitutes in this trust against the claim or claims of all persons claiming or
to claim the same or any part thereof, subject, however, as aforesaid.

 

ARTICLE I

 

THE OBLIGATION

 

Section 1.1. Beneficiary. This Deed of Trust [as used herein, the expression
“this Deed of Trust” shall mean this Deed of Trust (with Security Agreement)],
and all rights, title, interest, liens, security interests, powers and
privileges created hereby or arising by virtue hereof, are given to secure
payment and performance of the Obligation (as hereinafter defined), including
the indebtedness described in Section 1.2 hereof payable to the order of THE
FROST NATIONAL BANK, a national banking association (“Beneficiary”), whose
mailing address is P.O. Box 1600, San Antonio, Texas 78296. The word
“Beneficiary,” as used herein, shall mean Beneficiary named in this Section and
all subsequent holders of the Note at the time in question.

 

DEED OF TRUST (LONG FORM)

  3    

Rev. July 2000

       



--------------------------------------------------------------------------------

Section 1.2. Obligation. The word “Obligation,” as used herein, shall mean all
of the indebtedness, obligations and liabilities described as follows:

 

(a) the indebtedness evidenced by that certain promissory note (the “Note”) of
even date herewith, incorporated herein by this reference, executed by U.S. Home
Systems, Inc. (“Borrower”), payable to the order of Beneficiary in the principal
amount of ONE MILLION TWO HUNDRED THOUSAND AND NO/100 DOLLARS ($1,200,000.00),
bearing interest as therein specified, containing an attorney’s fee clause,
interest and principal being payable as therein specified, which Note is issued
pursuant to the provisions of that certain First Amended and Restated Loan
Agreement of even date herewith by and between Borrower and Beneficiary (the
“Loan Agreement”);

 

(b) all indebtedness, obligations and liabilities arising pursuant to the
provisions of this Deed of Trust, any other security agreement, mortgage, deed
of trust, collateral assignment, pledge agreement, loan agreement, contract or
assignment of any kind, now or hereafter existing, as security for or in
connection with payment of the Obligation or any part thereof and of any other
document evidencing, securing or executed in connection with the Obligation
(herein referred to individually as a “Loan Document” and collectively as the
“Loan Documents”);

 

(c) all other and any additional debts, obligations and liabilities of every
kind and character of Grantor or Borrower, whether now or hereafter existing, in
favor of Beneficiary, regardless of whether such debts, obligations and
liabilities be direct or indirect, primary, secondary, joint, several, joint and
several, fixed or contingent, unsecured or secured by additional or different
securities, it being contemplated by Grantor and Beneficiary that Grantor or
Borrower may hereafter become indebted to Beneficiary in further sum or sums;
and

 

(d) any and all renewals, modifications, rearrangements, amendments or
extensions of all or any part of the indebtedness, obligations and liabilities
described or referred to in Subsections 1.2(a), 1.2(b) and 1.2(c) preceding.

 

Grantor, and each party at any time claiming an interest in or lien or
encumbrance against the Property, agrees that all advances made by Beneficiary
from time to time under any of the Loan Documents, and all other portions of the
Obligation herein referred to, shall be secured by this Deed of Trust with
priority as if all of the same had been advanced, had arisen or became owing or
performable on the date of this Deed of Trust. No reduction of the outstanding
principal balance under the Note shall extinguish, release or subordinate any
rights, titles, interests, liens, security interests, powers or privileges
intended, created or arising hereunder or under any other Loan Document, and
this Deed of Trust shall remain in full force and effect as to any subsequent
advances or subsequently arising portions of the Obligation without loss of
priority until the Obligation is fully paid, performed and satisfied, all
agreements and obligations, if any, of Beneficiary for further advances have
been terminated and this Deed of Trust has been released of record by
Beneficiary.

 

DEED OF TRUST (LONG FORM)

  4    

Rev. July 2000

       



--------------------------------------------------------------------------------

ARTICLE II

 

CERTAIN REPRESENTATIONS, WARRANTIES AND

COVENANTS OF GRANTOR

 

Section 2.1. Warranties and Representations. Grantor represents, warrants and
undertakes that:

 

(a) Grantor has full right and authority to execute and deliver this Deed of
Trust;

 

(b) Grantor has, in Grantor’s own right, good and indefeasible title in fee
simple to the Property free from any encumbrance superior to the indebtedness
hereby secured, subject only to the Permitted Exceptions;

 

(c) no part of the Property is Grantor’s homestead of any type or character and
this Deed of Trust is and shall continue to be a valid and enforceable lien and
security interest against the Property until the Obligation is fully discharged;

 

(d) Grantor and each guarantor of the Obligation are solvent and no proceeding
under any Debtor Relief Laws (as hereinafter defined) is pending or threatened
by or against any of them, or any affiliate of any of them, as a debtor;

 

(e) if Grantor is a corporation, partnership or other entity, Grantor is and
shall until the Obligation is fully discharged continue to be (i) duly organized
and validly existing in good standing under the laws of the state of Grantor’s
organization, and in good standing under Texas law, (ii) in compliance with all
conditions prerequisite to Grantor’s lawfully doing business in the State of
Texas and (iii) possessed of all power and authority necessary to own and
operate the Property;

 

(f) all Loan Documents executed by Grantor have been duly authorized, executed
and delivered by Grantor, and the obligations thereunder and the performance
thereof by Grantor in accordance with their terms are within Grantor’s powers
and are not in contravention of any law, agreement or restriction to which
Grantor or the Property is subject;

 

(g) the loan evidenced by the Note is solely for the purpose of carrying on or
acquiring a business of Borrower, and is not for personal, family, household or
agricultural purposes;

 

(h) the statement above of Grantor’s mailing address is true and correct;

 

(i) all reports, financial statements and other information heretofore furnished
to Beneficiary by or on behalf or at the request of Grantor with respect to the
Property, Grantor, any guarantor or other party liable for payment or
performance of the Obligation or any part thereof are, and all of the same
hereafter furnished to Beneficiary will when furnished be, true, correct and

 

DEED OF TRUST (LONG FORM)

  5    

Rev. July 2000

       



--------------------------------------------------------------------------------

complete in all material respects and do not, or will not, omit any fact, the
inclusion of which is necessary to prevent the facts contained therein from
being materially misleading; and

 

(j) since the date of the financial statements of Grantor or of any guarantor or
other party liable for payment or performance of the Obligation or any part
thereof heretofore furnished to Beneficiary, no material adverse change has
occurred in the financial condition of Grantor or any such other party, and,
except as heretofore disclosed in writing to Beneficiary, Grantor or any such
other party has not incurred any material liability, direct or indirect, fixed
or contingent.

 

Section 2.2. Covenants. Grantor, for Grantor and Grantor’s successors and
permitted assigns, hereunder covenants, agrees and undertakes to

 

(a) cause Borrower to pay and perform the Obligation in accordance with the
terms thereof;

 

(b) pay or cause to be paid, before delinquent, all taxes and assessments of
every kind or character in respect of the Property or any part thereof and, from
time to time upon request of Beneficiary, to furnish to Beneficiary evidence
satisfactory to Beneficiary of the timely payment of such taxes and assessments
and governmental charges (the word “assessments” as used herein includes not
only assessments and charges by any governmental body, but also all other
assessments and charges of any kind, including, but not limited to, assessments
or charges for any utility or utility service, easement, license or agreement
upon, for the benefit of, or affecting the Property, and assessments and charges
arising under subdivision, condominium, planned unit development or other
declarations, restrictions, regimes or agreements);

 

(c) purchase policies of insurance with respect to the Property with such
insurers, in such amounts and covering such risks as shall be satisfactory to
Beneficiary, including, but not limited to, (i) personal injury and death;
(ii) loss or damage by fire, lightning, hail, windstorm, explosion and such
other hazards, casualties and contingencies (including at least six (6) months
rental insurance in an amount equal to the gross rentals for such period, and
broad form boiler and machinery insurance) as are normally and usually covered
by extended coverage policies in effect where the Property is located, and
comprehensive general public liability insurance; provided that in the absence
of written direction from Beneficiary each fire and extended coverage policy
shall include a “standard mortgage clause” and shall provide by way of
endorsement, rider or otherwise that no such insurance policy shall be canceled,
endorsed, altered, or reissued to effect a change in coverage unless such
insurer shall have first given Beneficiary ten (10) days prior written notice
thereof, such policy shall be on a replacement cost basis in an amount not less
than that necessary to comply with any coinsurance percentage stipulated in the
policy, but not less than 100 percent of the insurable value (based upon
replacement cost), and the deductible clause, if any, of the fire and extended
coverage policy may not exceed the lesser of one percent of the face amount of
the policy or $1,000.00; (iii) loss or damage by flood, if the Property is
located in an area that has been or is hereafter identified by the Director of
the Federal Emergency Management Agency (“FEMA”) as a special flood hazard area
using FEMA’s Flood Insurance Rate Map or the Flood Hazard Boundary Map for the
community in which the Property is located, in amounts not less than the

 

DEED OF TRUST (LONG FORM)

  6    

Rev. July 2000

       



--------------------------------------------------------------------------------

maximum limit of coverage then available or the amount of the Note, whichever is
less; and (iv) such other insurance and endorsements, if any, as Beneficiary may
require from time to time, or which is required by the Loan Documents;

 

(d) cause all insurance (except general public liability insurance) carried in
accordance with Subsection 2.2(c) hereof to be payable to Beneficiary as a
mortgagee and not as a co-insured, to deliver copies of such policies of
insurance to Beneficiary, and, in the case of all policies of insurance carried
by each lessee of all or any portion of the Property for the benefit of Grantor,
to cause all such policies to be payable to Beneficiary as Beneficiary’s
interest may appear;

 

(e) pay, or cause to be paid, all premiums for insurance required hereunder at
least ten (10) days before such premiums become due, furnish to Beneficiary
satisfactory proof of the timeliness of such payments and deliver all renewal
policies to Beneficiary at least ten (10) days before the expiration date of
each expiring policy;

 

(f) comply with all federal, state, or municipal laws, rules, ordinances and
regulations applicable to the Property and Grantor’s ownership, use and
operation thereof, and comply with all, and not violate any, easements,
restrictions, agreements, covenants and conditions with respect to or affecting
the Property or any part thereof;

 

(g) at all times maintain, preserve and keep the Property in good repair and
condition and presenting a first class appearance, and from time to time, make
all necessary and proper repairs, replacements and renewals, and not commit or
permit any waste on or of the Property, and not to do anything to the Property
that may impair its value;

 

(h) promptly pay all bills for labor and materials incurred in connection with
the Property and never permit to be created or to exist in respect of the
Property or any part thereof any lien or security interest, even though inferior
to the liens and security interests hereof, for any such bill, and in any event
never permit to be created or exist in respect of the Property or any part
thereof any other or additional lien or security interest on a parity with or
superior to any of the liens or security interests hereof;

 

(i) from time to time, at the request of Beneficiary, (i) promptly correct any
defect, error or omission which may be discovered in the contents of this Deed
of Trust or in any other Loan Document or in the execution or acknowledgment
thereof; (ii) execute, acknowledge, deliver and record and/or file such further
instruments (including, without limitation, further deeds of trust, security
agreements, financing statements, continuation statements and assignments of
rents or leases) and perform such further acts and provide such further
assurances as may be necessary, desirable or proper, in Beneficiary’s opinion,
to carry out more effectively the purposes of this Deed of Trust and such other
instruments and to subject to the liens and security interests hereof and
thereof any property intended by the terms hereof or thereof to be covered
hereby or thereby, including specifically, but without limitation, any renewals,
additions, substitutions, replacements, or appurtenances to the Property; and
(iii) execute, acknowledge, deliver, procure, and file and/or record any
document or instrument (including specifically, but without limitation, any
financing

 

DEED OF TRUST (LONG FORM)

  7    

Rev. July 2000

       



--------------------------------------------------------------------------------

statement) deemed advisable by Beneficiary to protect the liens and the security
interests herein granted against the rights or interests of third persons, and
Grantor will pay all costs connected with any of the foregoing;

 

(j) from time to time, upon the request of Beneficiary, promptly cause to be
furnished to Beneficiary financial statements of Grantor and Borrower as
required by the Loan Agreement, and to allow Beneficiary from time to time to
inspect the Property and all records relating thereto or to the Obligation, and
to make and take away copies of such records;

 

(k) continuously maintain Grantor’s existence in the state of its incorporation
and its right to do business in Virginia;

 

(l) at any time any law shall be enacted imposing or authorizing the imposition
of any tax upon this Deed of Trust, or upon any rights, titles, liens or
security interests created hereby, or upon the Obligation or any part thereof,
immediately pay all such taxes; provided that, if such law as enacted makes it
unlawful for Grantor to pay such tax, Grantor shall not pay nor be obligated to
pay such tax, and in the alternative, Grantor may, in the event of the enactment
of such a law, and must, if it is unlawful for Grantor to pay such taxes, prepay
the Obligation in full within sixty (60) days after demand therefor by
Beneficiary;

 

(m) at any time and from time to time, furnish promptly upon the request of
Beneficiary, a written statement or affidavit, in form satisfactory to
Beneficiary, stating the unpaid balance of the Obligation and that there are no
offsets or defenses against full payment of the Obligation and the terms hereof,
or, if there are any such offsets or defenses, specifying them;

 

(n) not cause or permit the Accessories or any part thereof, to be removed from
the county and state where the Land is located, except items of the Accessories
which have become obsolete or worn beyond practical use and which have been
replaced by adequate substitutes having a value equal to or greater than the
replaced items when new;

 

(o) not seek or acquiesce in a zoning reclassification of any portion of the
Property or grant any easement, dedication, plat or restriction (or allow any
easement to become enforceable by prescription) covering any portion of the
Property, without Beneficiary’s prior written consent;

 

(p) not, without the prior written consent of Beneficiary, permit any drilling
or exploration for or extraction, removal or production of any mineral, natural
element, compound or substance from the surface or subsurface of the Land
regardless of the depth thereof or the method of mining or extraction thereof
and agree to defend, indemnify, save and hold Beneficiary, its officers, agents,
servants, employees, successors and assigns harmless from any and all claims,
liabilities, losses or expenses which may be incurred by Beneficiary, and any
and all other expenses or losses, either direct or consequential, which are
attributable, or alleged in any way to be attributable, to the development and
exploitation of mineral rights in, on or around the Property by Grantor or any
other party; and

 

DEED OF TRUST (LONG FORM)

  8    

Rev. July 2000

       



--------------------------------------------------------------------------------

(q) subject to the provisions of Section 7.7 hereof, pay on demand all
reasonable and bona fide out-of-pocket costs, fees and expenses and other
expenditures, including, but not limited to, reasonable attorneys’ fees and
expenses, paid or incurred by Beneficiary or Trustee to third parties incident
to this Deed of Trust or any other Loan Document (including, but not limited to,
reasonable attorneys’ fees and expenses in connection with the negotiation,
preparation and execution hereof and of any other Loan Document and any
amendment hereto or thereto, any release hereof, any consent, approval or waiver
hereunder or under any other Loan Document, the making of any advance under the
Note, and any suit to which Beneficiary or Trustee is a party involving this
Deed of Trust or the Property) or incident to the enforcement of the Obligation
or the exercise of any right or remedy of Beneficiary under any Loan Document.

 

ARTICLE III

 

DEFAULTS AND REMEDIES OF BENEFICIARY

 

Section 3.1. Default. The term “Default,” as used herein, shall mean the
occurrence of any one or more of the following events:

 

(a) the failure of Grantor or Borrower to pay any sum of money in accordance
with the Obligation or any part thereof, as it becomes due and payable, whether
at the scheduled due date thereof or when accelerated pursuant to any power to
accelerate, or otherwise; or

 

(b) the failure of Grantor or Borrower to punctually and properly perform,
observe or comply with any covenant, agreement, undertaking or condition
contained herein, or in the Note, or any renewal, modification, rearrangement,
amendment or extension thereof, or in any Loan Document (other than covenants to
pay any sum of money in accordance with the Obligation); or

 

(c) a default under and pursuant to any other mortgage or security agreement
which covers or affects any part of the Property; or

 

(d) the execution by Grantor or Borrower of an assignment for the benefit of
creditors or the admission in writing by Grantor of Grantor’s inability to pay,
or Grantor’s failure to pay, debts generally as the debts become due; or

 

(e) the levy against the Property or any part thereof, of any execution,
attachment, sequestration or other writ which is not vacated within sixty
(60) days after the levy; or

 

(f) the appointment of a receiver, trustee or custodian of Grantor or Borrower,
or of the Property or any part thereof, which receiver, trustee or custodian is
not discharged within sixty (60) days after the appointment; or

 

(g) the filing by Grantor or Borrower as a debtor of a petition, case,
proceeding or other action pursuant to, or the voluntary seeking of the benefit
or benefits of, Title 11 of the United

 

DEED OF TRUST (LONG FORM)

  9    

Rev. July 2000

       



--------------------------------------------------------------------------------

States Code, as now or hereafter in effect, or any other law, domestic or
foreign, as now or hereafter in effect relating to bankruptcy, insolvency,
liquidation, receivership, reorganization, arrangement, or composition or
extension or adjustment of debts, or similar laws affecting the rights of
creditors (Title 11 of the United States Code and such other laws being herein
referred to as “Debtor Relief Laws”), or the taking of any action in furtherance
thereof; or

 

(h) the filing by Grantor or Borrower of either a petition, complaint, answer or
other instrument which seeks to effect a suspension of, or which has the effect
of suspending any of the rights or powers of Beneficiary or Trustee granted in
the Note, herein or in any Loan Document; or

 

(i) the filing of a petition, case, proceeding or other action against Grantor
or Borrower as a debtor under any Debtor Relief Law or seeking appointment of a
receiver, trustee, custodian or liquidator of Grantor or Borrower or of the
Property, or any part thereof, or of any significant portion of Grantor’s or
Borrower’s other property, and (i) Grantor or Borrower admits, acquiesces in or
fails to contest diligently the material allegations thereof, or (ii) the
petition, case, proceeding or other action results in the entry of an order for
relief or order granting the relief sought against Grantor or Borrower, or
(iii) the petition, case, proceeding or other action is not permanently
dismissed or discharged on or before the earlier of trial thereon or thirty
(30) days next following the date of filing; or

 

(j) the discovery by Beneficiary of information establishing that any
representation or warranty made by Grantor or Borrower herein or in any Loan
Document is false, misleading, erroneous or breached in any material respect; or

 

(k) abandonment by Grantor of all or any portion of the Property; or

 

(l) dissolution or liquidation of the Grantor or Borrower or termination or
forfeiture of Grantor’s or Borrower’s right to do business, or, if Grantor is an
individual, the death of Grantor; or

 

(m) the failure of Grantor or Borrower to immediately pay any final money
judgment against it; or

 

(n) the occurrence of. any event referred to in Subsections (d), (f), (g), (h),
(i), (l) and (m) above with respect to any guarantor or other person or entity
obligated in any manner to pay or perform the Obligation or any part thereof (as
if such guarantor or other person or entity were “Grantor” in such Subsections).

 

Section 3.2. Beneficiary’s Remedies Upon Default. Upon a Default, after the
giving of any required notice and expiration of any applicable cure period
provided in the Note, Beneficiary may, at Beneficiary’s option, do any one or
more of the following:

 

(a) If Grantor has failed to keep or perform any covenant whatsoever contained
in this Deed of Trust, Beneficiary may, but shall not be obligated to any person
to do so, perform or attempt to perform said covenant, and any payment made or
expense incurred in the performance or

 

DEED OF TRUST (LONG FORM)

  10    

Rev. July 2000

       



--------------------------------------------------------------------------------

attempted performance of any such covenant shall be and become a part of the
Obligation, and Grantor promises, upon demand, to pay to Beneficiary, at the
place where the Note is payable, all sums so advanced or paid by Beneficiary,
with interest from the date when paid or incurred by Beneficiary at the rate
provided in the Note for past due payment. No such payment by Beneficiary shall
constitute a waiver of any Default. In addition to the liens and security
interests hereof, Beneficiary shall be subrogated to all rights, titles, liens
and security interests securing the payment of any debt, claim, tax or
assessment for the payment of which Beneficiary may make an advance, or which
Beneficiary may pay.

 

(b) Beneficiary may, without notice, demand, presentment, notice of nonpayment
or nonperformance, protest, notice of protest, notice of intent to accelerate,
notice of acceleration or any other notice or any other action, all of which are
hereby waived by Grantor and all other parties obligated in any manner
whatsoever on the Obligation, declare the entire unpaid balance of the
Obligation immediately due and payable, and upon such declaration, the entire,
unpaid balance of the Obligation shall be immediately due and payable.

 

(c) Beneficiary may request Trustee to proceed with foreclosure under the power
of sale which is hereby conferred, such foreclosure to be accomplished in
accordance with the following provisions:

 

(i) Trustee is hereby authorized and empowered and it shall be Trustee’s special
duty, upon such request of Beneficiary, to sell the Property or any part
thereof, with or without having taken possession of same. Any such sale
(including notice thereof) shall comply with the applicable requirements, at the
time of the sale, of Section 55-59 of the Code of Virginia (1950), or if and to
the extent such statute is not then in force, with the applicable requirements,
at the time of the sale, of the successor statute or statutes, if any, governing
sales of Virginia real property under powers of sale conferred by deeds of
trust. If there is no statute in force at the time of the sale governing sales
of Virginia real property under powers of sale conferred by deeds of trust, such
sale shall comply with applicable law, at the time of the sale, governing sales
of Virginia real property under powers of sale conferred by deeds of trust.

 

(ii) In addition to the rights and powers of sale granted under the preceding
provisions of this Subsection, if default is made in the payment of any
installment of the Obligation, Beneficiary may, at Beneficiary’s option, at once
or at any time thereafter while any matured installment remains unpaid, without
declaring the entire Obligation to be due and payable, orally or in writing
direct Trustee to enforce this trust and to sell the Property subject to such
unmatured indebtedness and to the rights, powers, liens, security interests and
assignments securing or providing recourse for payment of such unmatured
indebtedness, in the same manner, all as provided in the preceding provisions of
this Subsection. Sales made without maturing the Obligation may be made
hereunder whenever there is a default in the payment of any installment of the
Obligation, without exhausting the power of sale granted hereby, and without
affecting in any way the power of sale granted under this Subsection, the

 

DEED OF TRUST (LONG FORM)

  11    

Rev. July 2000

       



--------------------------------------------------------------------------------

unmatured balance of the Obligation or the rights, powers, liens, security
interests and assignments securing or providing recourse for payment of the
Obligation.

 

(iii) Sale of a part of the Property shall not exhaust the power of sale, but
sales may be made from time to time until the Obligation is paid and performed
in full. It is intended by each of the foregoing provisions of this Subsection
that Trustee may, after any request or direction by Beneficiary, sell not only
the Land and the Improvements, but also the Accessories and other interests
constituting a part of the Property or any part thereof, along with the Land and
the Improvements or any part thereof, as a unit and as a part of a single sale,
or may sell any part of the Property separately from the remainder of the
Property. It shall not be necessary to have present or to exhibit at any sale
any of the Property.

 

(iv) After any sale under this Subsection, Trustee shall make good and
sufficient deeds, assignments and other conveyances to the purchaser or
purchasers thereunder in the name of Grantor, conveying the Property or any part
thereof so sold to the purchaser or purchasers with special warranty of title by
Grantor. It is agreed that, in any deeds, assignments or other conveyances given
by Trustee, any and all statements of fact or other recitals therein made as to
the identity of Beneficiary, or as to the occurrence or existence of any
Default, or as to the acceleration of the maturity of the Obligation, or as to
the request to sell, notice of sale, time, place, terms and manner of sale, and
receipt, distribution and application of the money realized therefrom, or as to
the due and proper appointment of a substitute trustee, and, without being
limited by the foregoing, as to any other act or thing having been duly done by
or on behalf of Beneficiary or by or on behalf of Trustee, shall be taken by all
courts of law and equity as prima facie evidence that the said statements or
recitals state facts and are without further question to be so accepted, and
Grantor does hereby ratify and confirm any and all acts that Trustee may
lawfully do in the premises by virtue hereof.

 

(d) Beneficiary may, or Trustee may upon written request of Beneficiary, proceed
by suit or suits, at law or in equity, to enforce the payment and performance of
the Obligation in accordance with the terms hereof and of the Note or the Loan
Documents, to foreclose the liens and security interests of this Deed of Trust
as against all or any part of the Property, and to have all or any part of the
Property sold under the judgment or decree of a court of competent jurisdiction.

 

(e) Beneficiary, as a matter of right and without regard to the sufficiency of
the security, and without any showing of insolvency, fraud or mismanagement on
the part of Grantor, and without the necessity of filing any judicial or other
proceeding other than the proceeding for appointment of a receiver, shall be
entitled to the appointment of a receiver or receivers of the Property or any
part thereof, and of the income, rents, issues and profits thereof.

 

(f) Beneficiary may enter upon the Land, take possession of the Property and
remove the Accessories or any part thereof, with or without judicial process,
and, in connection therewith, without any responsibility or liability on the
part of Beneficiary, take possession of any property

 

DEED OF TRUST (LONG FORM)

  12    

Rev. July 2000

       



--------------------------------------------------------------------------------

located on or in the Property which is not a part of the Property and hold or
store such property at Grantor’s expense.

 

(g) Beneficiary may require Grantor to assemble the Accessories or any part
thereof, and make them available to Beneficiary at a place to be designated by
Beneficiary which is reasonably convenient to Grantor and Beneficiary.

 

(h) After notification, if any, hereafter provided in this Subsection,
Beneficiary may sell, lease or otherwise dispose of, at the office of
Beneficiary or on the Land or elsewhere, as chosen by Beneficiary, all or any
part of the Accessories, in their then condition, or following any commercially
reasonable preparation or processing, and each Sale (as used in this Subsection,
the term “Sale” means any sale, lease, or other disposition made pursuant to
this Subsection) may be as a unit or in parcels, by public or private
proceedings, and by way of one or more contracts, and, at any Sale it shall not
be necessary to exhibit the Accessories or part thereof being sold. The Sale of
any part of the Accessories shall not exhaust Beneficiary’s power of sale, but
Sales may be made from time to time until the Obligation is paid and performed
in full. Reasonable notification of the time and place of any public Sale
pursuant to this Subsection, or reasonable notification of the time after which
any private Sale is to be made pursuant to this Subsection, shall be sent to
Grantor and to any other person entitled under the Code (as hereinafter defined)
to notice; provided that if the Accessories or part thereof being sold are
perishable, or threaten to decline rapidly in value, or are of a type
customarily sold on a recognized market, Beneficiary may sell, lease or
otherwise dispose of the Accessories, or part thereof, without notification,
advertisement or other notice of any kind. It is agreed that notice sent or
given not less than ten (10) calendar days prior to the taking of the action to
which the notice relates, is reasonable notification and notice for the purposes
of this Subsection.

 

(i) Beneficiary may surrender the insurance policies maintained pursuant to
Subsection 2.2(c) hereof or any part thereof, and receive and apply the unearned
premiums as a credit on the Obligation and, in connection therewith, Grantor
hereby appoints Beneficiary as agent and attorney-in-fact for Grantor to collect
such premiums.

 

(j) Beneficiary may retain the Accessories in satisfaction of the Obligation
whenever the circumstances are such that Beneficiary is entitled to do so under
the Code.

 

(k) Beneficiary may buy the Property or any part thereof at any public sale or
judicial sale.

 

(1) Beneficiary may buy the Accessories or any part thereof at any private sale,
if the Accessories or part thereof being sold are a type customarily sold in a
recognized market or a type subject to widely distributed standard price
quotations.

 

(m) Beneficiary shall have and may exercise any and all other rights and
remedies which Beneficiary may have at law or in equity, or by virtue of any
Loan Document, or under the Code, or otherwise.

 

DEED OF TRUST (LONG FORM)

  13    

Rev. July 2000

       



--------------------------------------------------------------------------------

(n) Beneficiary may apply the reserves, if any, required by Section 6.3 hereof
toward payment of the Obligation.

 

Section 3.3. Beneficiary as Purchaser. If Beneficiary is the purchaser of the
Property or any part thereof, at any sale thereof, whether such sale be under
the power of sale hereinabove vested in Trustee or upon any other foreclosure of
the liens and security interests hereof, or otherwise, Beneficiary shall, upon
any such purchase, acquire good title to the Property so purchased, free of the
liens and security interests hereof, unless the sale was made subject to an
unmatured portion of the Obligation and Beneficiary elects that no merger occur.

 

Section 3.4. Other Rights of Beneficiary. Should any part of the Property come
into the possession of Beneficiary, whether before or after Default, Beneficiary
may use or operate the Property for the purpose of preserving it or its value,
pursuant to the order of a court of appropriate jurisdiction or in accordance
with any other rights held by Beneficiary in respect of the Property. Grantor
covenants promptly to reimburse and pay to Beneficiary on demand, at the place
where the Note is payable, the amount of all reasonable expenses (including the
cost of any insurance, taxes or other charges) incurred by Beneficiary in
connection with Beneficiary’s custody, preservation, use or operation of the
Property, together with interest thereon from the date incurred by Beneficiary
at the rate provided in the Note for past-due principal, and all such expenses,
costs, taxes, interest and other charges shall be and become a part of the
Obligation. It is agreed, however, that the risk of loss or damage to the
Property is on Grantor, and Beneficiary shall have no liability whatsoever for
decline in value of the Property, for failure to obtain or maintain insurance,
or for failure to determine whether insurance in force is adequate as to amount
or as to the risks insured.

 

Section 3.5 Possession After Foreclosure. If the liens or security interests
hereof shall be foreclosed by power of Trustee’s sale, by judicial action or
otherwise, the purchaser at any such sale shall receive, as an incident to
Trustee’s ownership, immediate possession of the property purchased, and if
Grantor or Grantor’s successors shall hold possession of said property or any
part thereof, subsequent to foreclosure, Grantor and Grantor’s successors shall
be considered as tenants at sufferance of the purchaser at foreclosure sale
(without limitation of other rights or remedies, at a reasonable rental per day,
due and payable daily, based upon the value of the portion of the Property so
occupied), and anyone occupying such portion of the Property after demand is
made for possession thereof shall be guilty of forcible detainer and shall be
subject to eviction and removal, forcible or otherwise, with or without process
of law, and all damages by reason thereof are hereby expressly waived.

 

Section 3.6. Application of Proceeds. The proceeds from any sale, lease or other
disposition made pursuant to this Article, or the proceeds from the surrender of
any insurance policies pursuant to Subsection 3.2(i) hereof, or any rental
collected by Beneficiary from the Property, or the reserves required by
Section 6.3 hereof, or sums received pursuant to Section 6.1 hereof, or proceeds
from insurance which Beneficiary elects to apply to the Obligation pursuant to
Section 6.2 hereof, shall be applied by Trustee, or by Beneficiary, as the case
may be, as follows: first, to the payment of all expenses of advertising,
selling and conveying the Property or part thereof, including reasonable

 

DEED OF TRUST (LONG FORM)

  14    

Rev. July 2000

       



--------------------------------------------------------------------------------

attorneys’ fees; second, to accrued interest on the Obligation; third, to
principal on the matured portion of the Obligation; fourth, to prepayment of the
unmatured portion, if any, of the Obligation applied to installments of
principal in inverse order of maturity; and fifth, the balance, if any,
remaining after the full and final payment and performance of the Obligation, to
the person or persons legally entitled thereto.

 

Section 3.7. Abandonment of Sale. In the event a foreclosure hereunder is
commenced by Trustee in accordance with Subsection 3.2(c) hereof, Beneficiary
may, at any time before the sale, direct Trustee to abandon the sale, and may
then institute suit for the collection of the Note and for the foreclosure of
the liens and security interests hereof. If Beneficiary should institute a suit
for the collection of the Note and for a foreclosure of the liens and security
interests hereof, Beneficiary may, at any time before the entry of a final
judgment in said suit, dismiss the same and require Trustee to sell the Property
or any part thereof in accordance with the provisions of this Deed of Trust.

 

Section 3.8. Payment of Fees. If the Note or any other part of the Obligation
shall be collected or enforced by legal proceedings, whether through a probate
or bankruptcy court or otherwise, or shall be placed in the hands of an attorney
for collection after maturity, whether matured by the expiration of time or by
an option given to the beneficiary to mature same, or if Beneficiary becomes a
party to any suit where this Deed of Trust or the Property or any part thereof
is involved, Grantor agrees to pay Beneficiary’s attorneys’ and collection fees,
and such fees shall be and become a part of the Obligation.

 

Section 3.9. Indemnification of Trustee. Except for gross negligence or willful
misconduct, Trustee shall not be liable for any act or omission or error of
judgment. Trustee may rely on any document believed by Trustee in good faith to
be genuine. All money received by Trustee shall, until used or applied as herein
provided, be held in trust, but need not be segregated (except to the extent
required by law), and Trustee shall not be liable for interest thereon. Grantor
shall indemnify Trustee against all liability and expenses which Trustee may
incur in the performance of Trustee’s duties hereunder.

 

Section 3.10. Substitute Trustee. Beneficiary may appoint a substitute Trustee
(a) if Trustee herein named or any substitute Trustee shall die, resign, or
fail, refuse or be unable, for any reason, to make any such sale or to perform
any of the trusts herein declared; or (b) at the option of Beneficiary from time
to time as often and whenever Beneficiary prefers and with or without any reason
or cause. Each appointment shall be in writing, but without the necessity of
recordation, notice to Grantor, or any other action or formality. Each
substitute trustee so appointed shall thereupon by such appointment become
Trustee and succeed to all the estates, titles, rights, powers, trusts and
duties of predecessor Trustee. Any such appointment may be executed by
Beneficiary or any authorized representative of Beneficiary, and such
appointment shall be presumed conclusively to have been executed with due and
proper authority. Without limiting the generality of the foregoing, if
Beneficiary is a corporation, bank or association, of any type or character,
such appointment may be executed in its behalf by any officer of Beneficiary and
shall be presumed conclusively to have been executed with due and proper
authority without necessity of proof of any

 

DEED OF TRUST (LONG FORM)

  15    

Rev. July 2000

       



--------------------------------------------------------------------------------

action by the board of directors or any superior officer. Wherever herein the
word “Trustee” is used, the same shall mean the duly appointed trustee or
substitute trustee hereunder at the time in question. Trustee may resign by
written notice to Beneficiary.

 

Section 3.11. WAIVER OF JUDICIAL ACTION. BORROWER HEREBY EXPRESSLY WAIVES AND
RELEASES ANY REQUIREMENT OR OBLIGATION THAT BENEFICIARY OR THE TRUSTEE PRESENT
EVIDENCE OR OTHERWISE PROCEED BEFORE ANY COURT, CLERK OR OTHER JUDICIAL OR
QUASI-JUDICIAL BODY AS A CONDITION OR OTHERWISE INCIDENT TO THE EXERCISE OF THE
POWERS OF SALE CONTAINED IN THIS DEED OF TRUST AND IN §55-59 OF THE CODE OF
VIRGINIA (1950), AS AMENDED, EXCEPT AS MAY BE EXPRESSLY PROVIDED THEREIN.

 

ARTICLE IV

 

SECURITY AGREEMENT

 

This Deed of Trust is also a security agreement between Grantor, as debtor, and
Beneficiary, as secured party. Grantor hereby grants to Beneficiary and
Beneficiary’s successors and assigns, a security interest in those portions of
the Property which constitute Accessories and each and every part thereof, and
in all proceeds from the sale, lease or other disposition thereof, and in all
sums, proceeds, funds and reserves described or referred to in Sections 6.1, 6.2
and 6.3 hereof. However, the grant of a security interest in proceeds shall not
be deemed to authorize any action otherwise prohibited herein. The security
interest created hereby is specifically intended to cover and include all leases
of the Property (in this Article IV, together with all amendments and
supplements thereto made as provided therein, called the “Leases”), between
Grantor (or parties acting on behalf of Grantor), as lessor or as successor to
or assignee from the lessor, and tenants which occupy the Property under the
Leases, including all extended terms and all extensions and renewals of the
terms thereof, as well as any amendments to or replacements of said Leases,
together with all the right, title and interest of Grantor, as lessor
thereunder, including, without limiting the generality of the foregoing, the
present and continuing right to make claim for, collect, receive and receipt for
any and all of the rents, income, revenues, issues and profits and moneys
payable as damages or in lieu of rent and moneys payable as the purchase price
of the Property or any part thereof or of awards or claims for money and other
sums of money payable or receivable thereunder howsoever payable, and to bring
actions and proceedings thereunder or for the enforcement thereof, and to do any
and all things which Grantor or any lessor is or may become entitled to do under
the Leases, all as assigned to Beneficiary in accordance with Article V hereof;
provided, that this provision and said Article V shall not impair or diminish
any obligation of Grantor under the Leases, nor shall any obligation be imposed
upon Beneficiary. In addition to Beneficiary’s rights hereunder or otherwise,
Beneficiary shall have all of the rights of a secured party under the Virginia
Uniform Commercial Code, as amended (the “Code”). Grantor, from time to time,
upon each request of Beneficiary, shall promptly (a) execute and deliver to
Beneficiary all financing statements as required by Beneficiary in order to
establish or maintain the validity, perfection or priority of the security
interest with respect to the Accessories or fixtures; (b) pay to Beneficiary on
demand all costs of preparation and

 

DEED OF TRUST (LONG FORM)

  16    

Rev. July 2000

       



--------------------------------------------------------------------------------

filing of financing statements pursuant hereto and all costs of Code searches
reasonably required by Beneficiary; and (c) give to Beneficiary a certificate in
form satisfactory to Beneficiary listing all trade names of Grantor and under
which Grantor operates or intends to operate the Property or any part thereof,
and give to Beneficiary advance written notice of any proposed change of any
such trade name and of any change of name (or trade name or assumed name),
identity or structure of Grantor. A carbon, photographic or other reproduction
of this Deed of Trust or of a financing statement executed pursuant hereto is
sufficient as a financing statement. This Deed of Trust is, without limitation,
intended to be a financing statement filed as a fixture filing with respect to
the portions of the Property which are or are to become fixtures, and as
mineral, crop and timber filing. The address of Grantor (debtor) is set forth on
the first page hereof and the address of Beneficiary (secured party) from whom
information concerning the security interest may be obtained, is set forth in
Section 1.1 hereof. Grantor is the record owner of the Land, the Improvements
and the Accessories.

 

ARTICLE V

 

ASSIGNMENT OF RENTS, LEASES, PROFITS,

INCOME, CONTRACTS AND BONDS

 

Section 5.1. Assignment of Leases. Grantor hereby assigns to Beneficiary all
existing and future leases, including, without limitation, all subleases
thereof, and any and all extensions, renewals, modifications and replacements
thereof, upon any part of the Property (collectively, the “Leases”). Grantor
hereby further assigns to Beneficiary all guaranties of tenants’ performance
under the Leases. Prior to a Default, Grantor shall have the right, without
joinder of Beneficiary, to enforce the Leases, unless Beneficiary directs
otherwise.

 

Section 5.2. Assignment of Rents. Grantor does hereby absolutely and
unconditionally assign, transfer and set over to Beneficiary all rents, income,
receipts, revenues, issues, profits and proceeds to be derived from the
Property, including, without limitation, the immediate and continuing right to
collect and receive all of the rents, income, receipts, revenues, issues,
profits and other sums of money that may now or at any time hereafter become due
and payable to Grantor under the terms of any leases now or hereafter covering
the Property, or any part thereof, including, but not limited to, minimum rents,
additional rents, percentage rents, deficiency rents and liquidated damages
following Default, all proceeds payable under any policy of insurance covering
the loss of rents resulting from untenantability caused by destruction or damage
to the Property, and all of Grantor’s rights to recover monetary amounts from
any tenant in bankruptcy, including, without limitation, rights of recovery for
use and occupancy and damage claims arising out of lease defaults, including
rejections, under the United States Bankruptcy Code or any other present or
future federal or state insolvency, bankruptcy or similar law, together with any
sums of money that may now or at any time hereafter become due and payable to
Grantor by virtue of any and all royalties, overriding royalties, bonuses, delay
rentals and any other amount of any kind or character arising under any and all
present and future oil, gas and mining leases covering the Property or any part
thereof (collectively, the “Rents”); and all proceeds and other

 

DEED OF TRUST (LONG FORM)

  17    

Rev. July 2000

       



--------------------------------------------------------------------------------

amounts paid or owing to Grantor under or pursuant to any and all contracts and
bonds relating to the construction, erection or renovation of the Property;
subject however to a license hereby granted by Beneficiary to Grantor to collect
and receive all of the foregoing (such license evidenced by Beneficiary’s
acceptance of this Deed of Trust), subject to the terms and conditions hereof.
Notwithstanding anything contained herein or in any of the other Loan Documents
to the contrary, the assignment in this Paragraph is an absolute, unconditional
and presently effective assignment and not merely a security interest; provided,
however, upon the occurrence of a Default hereunder or upon the occurrence of
any event or circumstance which with the lapse of time or the giving of notice
or both would constitute a Default hereunder, such license shall automatically
and immediately terminate and Grantor shall hold all Rents paid to Grantor
thereafter in trust for the use and benefit of Beneficiary and Beneficiary shall
have the right, power and authority, whether or not it takes possession of the
Property, to seek enforcement of any such lease, contract or bond and to demand,
collect, receive, sue for and recover in its own name any and all of the above
described amounts assigned hereby and to apply the sum(s) collected, first to
the payment of expenses incident to the collection of the same, and the balance
to the payment of the Obligation; provided further, however, that Beneficiary
shall not be deemed to have taken possession of the Property except on the
exercise of its option to do so, evidenced by its demand and overt act for such
purpose. It shall not be necessary for Beneficiary to institute any type of
legal proceedings or take any other action whatsoever to enforce the assignment
provisions in this Section 5.2.

 

Section 5.3. Warranties Concerning Leases and Rents. Grantor represents and
warrants that:

 

  (a) Grantor has good title to the Leases and Rents and authority to assign
them, and no other person or entity has any right, title or interest therein;

 

  (b) all existing Leases are valid, unmodified and in full force and effect,
except as indicated herein, and no default exists thereunder;

 

  (c) unless otherwise provided herein, no Rents have been or will be assigned,
mortgaged or pledged;

 

  (d) no Rents have been or will be anticipated, waived, released, discounted,
set off or compromised; and

 

  (e) except as indicated in the Leases, Grantor has not received any funds or
deposits from any tenant for which credit has not already been made on account
of accrued Rents.

 

Section 5.4. Grantor’s Covenants of Performance. Grantor covenants to:

 

  (a) perform all of its obligations under the Leases and give prompt notice to
Beneficiary of any failure to do so;

 

DEED OF TRUST (LONG FORM)

  18    

Rev. July 2000

       



--------------------------------------------------------------------------------

  (b) give immediate notice to Beneficiary of any notice Grantor receives from
any tenant or subtenant under any Leases, specifying any claimed default by any
party under such Leases, excluding, however, notices of default under
residential leases;

 

  (c) enforce the tenant’s obligations under the Leases;

 

  (d) defend, at Grantor’s expense, any proceeding pertaining to the Leases,
including, if Beneficiary so requests, any such proceeding to which Beneficiary
is a party; and

 

  (e) neither create nor permit any encumbrance upon its interest as lessor of
the Leases, except this Deed of Trust and any other encumbrances permitted by
this Deed of Trust.

 

Section 5.5. Prior Approval for Actions Affecting Leases. Grantor shall not,
without the prior written consent of Beneficiary:

 

  (a) receive or collect Rents more than one month in advance;

 

  (b) encumber or assign future Rents;

 

  (c) waive or release any material obligation of any tenant under the Leases;

 

  (d) cancel, terminate or modify any of the Leases; cause or permit any
cancellation, termination or surrender of any of the Leases; or commence any
proceedings for dispossession of any tenant under any of the Leases, except upon
default by the tenant thereunder;

 

  (e) renew or extend any of the Leases, except pursuant to terms in existing
Leases;

 

  (f) permit any assignment of the Leases; or

 

  (g) enter into any Leases after the date hereof.

 

Section 5.6. Settlement for Termination. Grantor agrees that no settlement for
damages for termination of any of the Leases under the Federal Bankruptcy Code,
or under any other federal, state or local statute, shall be made without the
prior written consent of Beneficiary, and any check in payment of such damages
will be made payable to both Grantor and Beneficiary. Grantor hereby assigns any
such payment to Beneficiary to be applied to the Obligation as Beneficiary may
elect and agrees to endorse any check for such payment to the order of
Beneficiary.

 

DEED OF TRUST (LONG FORM)

  19    

Rev. July 2000

       



--------------------------------------------------------------------------------

Section 5.7. Beneficiary in Possession. Beneficiary’s acceptance of this
assignment shall not, prior to entry upon and taking possession of the Property
by Beneficiary, be deemed to constitute Beneficiary a “mortgagee in possession,”
nor obligate Beneficiary to appear in or defend any proceedings relating to any
of the Leases or to the Property, take any action hereunder, expend any money,
incur any expenses, or perform any obligation or liability under the Leases, or
assume any obligation for any deposits delivered to Grantor by any tenant and
not delivered to Beneficiary. Beneficiary shall not be liable for any injury or
damage to any person or property in or about the Property.

 

Section 5.8. Appointment of Attorney. Grantor hereby irrevocably appoints
Beneficiary its attorney-in-fact, coupled with an interest, empowering
Beneficiary to subordinate any Leases to this Deed of Trust.

 

Section 5.9. Indemnification. Grantor hereby indemnifies and holds Beneficiary
(which shall include the directors, officers, partners, employees,
representatives and agents of Beneficiary and any persons or entities owned or
controlled by, owning or controlling, or under common control or affiliated with
Beneficiary) harmless from all liability, damage or expense imposed on or
incurred by Beneficiary from any claims under the Leases, including, without
limitation, any claims by Grantor with respect to payments of Rents made
directly to Beneficiary after Default and claims by any tenant for security
deposits or for rental payments more than one (1) month in advance and not
delivered to Beneficiary. All amounts indemnified against hereunder, including,
without limitation, attorneys’ fees, if paid by Beneficiary shall bear interest
at the maximum lawful rate and shall be payable by Grantor in accordance with
Section 1.1 hereof. The foregoing indemnities shall not terminate upon the
foreclosure, release or other termination of this Deed of Trust but will survive
foreclosure of this Deed of Trust or conveyance in lieu of foreclosure and the
repayment of the Obligation and the discharge and release of this Deed of Trust
and the other Loan Documents.

 

Section 5.10. Records. Upon request by Beneficiary, Grantor shall deliver to
Beneficiary executed copies of all Leases and copies of all records relating
thereto.

 

Section 5.11. Merger. There shall be no merger of the leasehold estates, created
by the Leases, with the fee estate of the Land without the prior written consent
of Beneficiary.

 

Section 5.12. Right to Rely. Grantor hereby irrevocably authorizes and directs
the tenants under the Leases to pay Rents to Beneficiary upon written demand by
Beneficiary without further consent of Grantor, and the tenants may rely upon
any written statement delivered by Beneficiary to the tenants. Any such payment
to Beneficiary shall constitute payment to Grantor under the Leases. The
provisions of this Paragraph are intended solely for the benefit of the tenants
and shall never inure to the benefit of Grantor or any person claiming through
or under Grantor, other than a tenant who has not received such notice. The
assignment of Rents set forth in Section 5.2 is not contingent upon any notice
or demand by Beneficiary to the tenants.

 

DEED OF TRUST (LONG FORM)

  20    

Rev. July 2000

       



--------------------------------------------------------------------------------

ARTICLE VI

 

SPECIAL PROVISIONS

 

Section 6.1. Condemnation Proceeds. Beneficiary shall be entitled to receive any
and all sums which may be awarded or become payable to Grantor for the
condemnation of the Property or any part thereof, for public or quasi-public
use, or by virtue of private sale in lieu thereof, and any sums which may be
awarded or become payable to Grantor for damages caused by public works or
construction on or near the Property. All such sums are hereby assigned to
Beneficiary and Grantor shall, upon request of Beneficiary, make, execute,
acknowledge and deliver any and all additional assignments and documents as may
be necessary from time to time to enable Beneficiary to collect and receipt for
any such sums. Beneficiary shall not be, under any circumstances, liable or
responsible for failure to collect, or exercise diligence in the collection of,
any of such sums. Any sums received by Beneficiary as a result of condemnation
shall be applied to installments on the Obligation in inverse order of maturity.

 

Section 6.2. Insurance Proceeds. The proceeds of any and all insurance upon the
Property shall be collected by Beneficiary and Beneficiary shall have the
option, in Beneficiary’s sole discretion, to apply any proceeds so collected
either to the restoration of the Property or to the liquidation of the
Obligation.

 

Section 6.3. Reserve for Taxes, Assessments and Insurance Premiums. Upon
Grantor’s failure to perform the covenants of this Deed of Trust concerning the
delivery to Beneficiary of evidence of the payment of taxes and insurance
premiums on the Property and upon written request by Beneficiary, Grantor shall
create a fund or reserve for the payment of all insurance premiums, taxes and
assessments against or affecting the Property by paying to Beneficiary, on the
first day of each calendar month prior to the maturity of the Note, a sum equal
to the premiums that will next become due and payable on the hazard insurance
policies covering the Property or any part thereof, plus taxes and assessments
next due on the Property or any part thereof as estimated by Beneficiary, less
all sums paid previously to Beneficiary therefor divided by the number of months
to elapse before one (1) month prior to the date when such premiums, taxes and
assessments will become due; such sums to be held by Beneficiary without
interest, unless interest is required by applicable law, for the purposes of
paying such premiums, taxes and assessments. Any excess reserve shall, at the
discretion of Beneficiary, be credited by Beneficiary on subsequent reserve
payments or subsequent payments to be made on the Note by the maker thereof, and
any deficiency shall be paid by Grantor to Beneficiary on or before the date
when such premiums, taxes and assessments shall become delinquent. In the event
there exists deficiency in such fund or reserve at any time when taxes,
assessments or insurance premiums are due and payable, Beneficiary may, but
shall not be obligated to, advance the amount of such deficiency on behalf of
Grantor and such amounts so advanced shall become a part of the Obligation,
shall be immediately due and payable, and shall bear interest at the rate
provided in the Note from the date of such advance through and including the
date of repayment. Transfer of legal title to the Property shall automatically
transfer the interest of Grantor in all sums deposited with Beneficiary under
the provisions hereof or otherwise.

 

DEED OF TRUST (LONG FORM)

  21    

Rev. July 2000

       



--------------------------------------------------------------------------------

Section 6.4. Right to Accelerate Upon Transfer. If Grantor shall sell, convey,
assign or transfer all or any part of the Property or any interest therein or
any beneficial interest in Grantor, Beneficiary may, at Beneficiary’s option,
without demand, presentment, protest, notice of protest, notice of intent to
accelerate, notice of acceleration or other notice, or any other action, all of
which are hereby waived by Grantor and all other parties obligated in any manner
on the Obligation, declare the Obligation to be immediately due and payable,
which option may be exercised at any time following such sale, conveyance,
assignment or transfer, and upon such declaration the entire unpaid balance of
the Obligation shall be immediately due and payable. Beneficiary may, in
Beneficiary’s sole discretion and at Grantor’s request, decide not to exercise
said option, in which event Beneficiary’s forbearance may be predicated on such
terms and conditions as Beneficiary may, in Beneficiary’s sole discretion
require, including, but not limited to, Beneficiary’s approval of the
transferee’s creditworthiness and management ability, the execution and delivery
to Beneficiary by transferee prior to the sale, transfer, assignment or
conveyance of a written assumption agreement containing such terms as
Beneficiary may require, including, but not limited to, a payment of a part of
the principal amount of the Obligation, an increase in the rate of interest
payable by the Obligation, the payment of an assumption fee, a modification of
the term of the Obligation and such other terms as Beneficiary may require, or
Beneficiary may require any of such modifications of the terms of the Obligation
without requiring an assumption thereof by the transferee. Should the Property
be sold, traded, transferred, assigned, exchanged or otherwise disposed of
without the prior written consent of Beneficiary and should payment of any
portion of the Obligation thereafter be accepted by Beneficiary, such acceptance
shall not be deemed a waiver of the requirement of Beneficiary’s consent in
writing thereto or with respect to any other sale, trade, transfer, assignment,
exchange or other disposition. Notwithstanding the foregoing, said option shall
not apply in case of: (a) sales or transfers of items of the Accessories which
have become obsolete or worn beyond practical use and which have been replaced
by adequate substitutes having a value equal to or greater than the replaced
items when new.

 

Section 6.5. Subordinate Financing. If Grantor, without the prior written
consent of Beneficiary, executes or delivers any pledge, security agreement,
mortgage or deed of trust covering all or any portion of the Property
(hereinafter called “Subordinate Mortgage”), Beneficiary may, at Beneficiary’s
option, which option may be exercised at any time following such pledge,
security agreement, mortgage or deed of trust, without demand, presentment,
protest, notice of protest, notice of intent to accelerate, notice of
acceleration or other notice, or any other action, all of which are hereby
waived by Grantor and all other parties obligated in any manner on the
Obligation, declare the Obligation to be immediately due and payable. In the
event of consent by Beneficiary to the granting of a Subordinate Mortgage, or in
the event the above-described right of Beneficiary to declare the Obligation to
be immediately due and payable upon the granting of a Subordinate Mortgage
without the prior written consent of Beneficiary is determined by a court of
competent jurisdiction to be unenforceable under the provisions of any
applicable law, Grantor will not execute or deliver any Subordinate Mortgage
unless (i) it shall contain express covenants to the effect: (a) that the
Subordinate Mortgage is in all respects unconditionally subject and subordinate
to the lien and security interest evidenced by this Deed of Trust and each term
and provision hereof; (b) that if any action or proceeding shall be instituted
to foreclose the Subordinate Mortgage

 

DEED OF TRUST (LONG FORM)

  22    

Rev. July 2000

       



--------------------------------------------------------------------------------

(regardless of whether the same is a judicial proceeding or pursuant to a power
of sale contained therein), no tenant of any portion of the Property will be
named as a party defendant, nor will any action be taken with respect to the
Property which would terminate any occupancy or tenancy of the Property without
the prior written consent of Beneficiary; (c) that the rents and profits, if
collected through a receiver or by the holder of the Subordinate Mortgage, shall
be applied first to the obligations secured by this Deed of Trust, including
principal and interest due and owing on or to become due and owing on the Note
and the other indebtedness secured hereby, and then to the payment of
maintenance, operating charges, taxes, assessments, and disbursements incurred
in connection with the ownership, operation and maintenance of the Property; and
(d) that if any action or proceeding shall be brought to foreclose the
Subordinate Mortgage (regardless of whether the same is a judicial proceeding or
pursuant to a power of sale contained therein), written notice of the
commencement thereof will be given to Beneficiary contemporaneously with the
commencement of such action or proceeding; and (ii) a copy thereof shall have
been delivered to Beneficiary not less than ten (10) days prior to the date of
the execution of such Subordinate Mortgage.

 

Section 6.6. Environmental Matters; Compliance with Laws. Grantor warrants and
represents to Beneficiary that (a) the occupancy, operation, and use of the
Property shall not violate any applicable law, statute, ordinance, rule,
regulation, order, or determination of any governmental authority or any board
of fire underwriters (or other body exercising similar functions), or any
restrictive covenant or deed restriction (of record or otherwise) affecting the
Property, including, without limitation, applicable zoning ordinances and
building codes, the Americans with Disabilities Act of 1990, flood disaster laws
and health and environmental laws and regulations (hereinafter sometimes
collectively called the “Applicable Regulations”); (b) Grantor and any lessee of
space from Grantor in the Property shall obtain all permits, licenses, or
similar authorizations required by reason of any Applicable Regulations
pertaining to health or the environment (hereinafter sometimes collectively
called “Applicable Environmental Laws”), including, without limitation, the
Comprehensive Environmental Response, Compensation, and Liability Act of 1980
(“CERCLA”) and the Resource Conservation and Recovery Act of 1976 (“RCRA”), as
each is amended from time to time; and (c) the use that Grantor intends to make,
or intends to allow, of the Property will not result in the disposal of or
release of any hazardous substance or solid waste onto or into the Property, or
any part thereof, in violation of any Applicable Environmental Laws. The terms
(as used in this Deed of Trust) “hazardous substance” and “release” have the
meanings specified in CERCLA, and the terms “solid waste” and “disposal” (or
“disposed”) have the meanings specified in RCRA. If either CERCLA or RCRA is
amended to broaden the meaning of any term defined thereby, the broader meaning
shall apply to this provision after the effective date of the amendment.
Moreover, to the extent that Virginia law establishes a meaning for “hazardous
substance”, “release”, “solid waste”, or “disposal” that is broader than that
specified in either CERCLA or RCRA, the broader meaning shall apply.

 

Beneficiary (through its officers, employees and agents) at any reasonable time
and from time to time, either prior to or after Default in this Deed of Trust or
under the Note secured hereby, may employ persons (the “Site Reviewers”) to
conduct environmental site assessments (“Site Assessments”) on the Property to
determine whether or not there exists on the Property any

 

DEED OF TRUST (LONG FORM)

  23    

Rev. July 2000

       



--------------------------------------------------------------------------------

environmental condition which might result in any liability, cost or expense to
the owner, occupier or operator of the Property arising under the Applicable
Environmental Laws. The Site Assessments may be performed at any time or times,
upon reasonable notice, and under reasonable conditions established by
Beneficiary (so as not to unreasonably interfere with the operation of the
Property). The Site Reviewers are authorized at their own risk to enter upon the
Property and to perform above and below-the-ground testing (including, without
limitation, taking of core samples) to determine environmental damage or
presence of any hazardous substance or solid waste in, on or under the Property
and such other tests as may be necessary or desirable, in the opinion of the
Site Reviewers, to conduct Site Assessments. Grantor will supply to the Site
Reviewers such historical and operational information available to Grantor
regarding the Property as may be requested by the Site Reviewers to facilitate
the Site Assessments and will make available for meetings with the Site
Reviewers appropriate personnel having knowledge of such matters.

 

Grantor shall indemnify, defend (with counsel selected by Beneficiary) and hold
Beneficiary harmless from and against, and reimburse Beneficiary with respect
to, any and all claims, demands, causes of action, loss, damage, liabilities,
costs, and expenses (including attorney’s fees and court costs) of every kind or
character, known or unknown, fixed or contingent, asserted against or incurred
by Beneficiary at any time and from time to time by reason of or arising out of
any violation of an Applicable Environmental Law and all matters arising out of
acts, omissions, events, or circumstances relating to the Property (including,
without limitation, the presence on the Property or release from or to the
Property of hazardous substances or solid wastes disposed of or otherwise
released and Grantor’s breach of any of its covenants, representations or
indemnities under this provision), regardless of whether the act, omission,
event, or circumstance constituted a violation of any Applicable Environmental
Law at the time of the existence or occurrence.

 

Section 6.7. Appraisals. Upon written request of Beneficiary, Grantor agrees to
reimburse Beneficiary for the full cost of narrative appraisals of the Property,
such appraisals being required from time-to-time in Beneficiary’s sole
discretion to re-evaluate the current value of the Property due to (a) a
deterioration of Grantor’s revenue from the Property, (b) an increase in
Grantor’s operating expenses for the Property, or (c) other events which would
suggest a deterioration in the value of the Property. Each appraisal shall be
ordered directly by Beneficiary from an appraiser satisfactory to Beneficiary
and shall be in form and substance necessary to comply with all laws and
regulations affecting Beneficiary. Grantor shall reimburse Beneficiary for any
requested appraisal expense within thirty (30) days from the date of the written
request by Beneficiary. Appraisals may be ordered by Beneficiary at any time in
its sole discretion, but Grantor is required to reimburse Beneficiary for only
one appraisal in any calendar year. Failure of Grantor to reimburse Beneficiary
for any requested appraisal (not to exceed one appraisal in any twelve month
period) shall constitute a Default under this Deed of Trust.

 

DEED OF TRUST (LONG FORM)

  24    

Rev. July 2000

       



--------------------------------------------------------------------------------

ARTICLE VII

 

MISCELLANEOUS

 

Section 7.1. Release. If the Obligation is paid in full in accordance with the
terms of this Deed of Trust, the Note and the Loan Documents, and if Grantor
shall well and truly perform all of Grantor’s covenants contained herein, then
this conveyance shall become null and void and be released at Grantor’s request
and expense and Beneficiary shall have no further obligation to make advances
under and pursuant to the provisions hereunder or in the Note.

 

Section 7.2. Rights Cumulative. Beneficiary shall have all rights, remedies and
recourses granted in the Loan Documents and available at law or in equity
(including, without limitation, those granted by the Code and applicable to the
Property or any portion thereof), and the same (a) shall be cumulative and
concurrent, (b) may be pursued separately, successively or concurrently against
Grantor or others obligated for the Obligation or any part thereof, or against
any one or more of them, or against the Property, at the sole discretion of
Beneficiary, (c) may be exercised as often as occasion therefor shall arise, it
being agreed by Grantor that the exercise, discontinuance of the exercise of or
failure to exercise any of the same shall in no event be construed as a waiver
or release thereof or of any other right, remedy or recourse, and (d) are
intended to be, and shall be, nonexclusive. All rights and remedies of
Beneficiary hereunder and under the other Loan Documents shall extend to any
period after the initiation of foreclosure proceedings, judicial or otherwise,
with respect to the Property.

 

Section 7.3. Waiver. Any and all covenants in this Deed of Trust may, from time
to time, by instrument in writing signed by Beneficiary and delivered to
Grantor, be waived to such extent and in such manner as Beneficiary may desire,
but no such waiver shall ever affect or impair Beneficiary’s rights, remedies,
powers, privileges, liens, titles and security interests hereunder except to the
extent so specifically stated in such written instrument. No waiver of any
Default on the part of Grantor or a breach of any of the provisions of this Deed
of Trust or of any Loan Document shall be considered a waiver of any other or
subsequent default or breach, and no delay or omission in exercising or
enforcing the rights and powers herein granted shall be construed as a waiver of
such rights and powers, and likewise no exercise or enforcement of any rights or
powers hereunder shall be held to exhaust such rights and powers, and every such
right and power may be exercised from time to time. No notice to or demand on
Grantor in any case shall of itself entitle Grantor to any other or further
notice or demand in similar or other circumstances. The granting of any consent
or approval by Beneficiary shall be limited to the specific instance and shall
not waive or exhaust the requirement of consent or approval in any other
instance. Except as otherwise specified herein, in any instance hereunder where
Beneficiary’s approval or consent is required or the exercise of Beneficiary’s
judgment is required, the granting or denial of such approval or consent and the
exercise of such judgment shall be within the sole discretion of Beneficiary,
and Beneficiary shall not, for any reason or to any extent, be required to grant
such approval or consent or exercise such judgment in any particular manner
regardless of the reasonableness of the request or of Beneficiary’s judgment.

 

DEED OF TRUST (LONG FORM)

  25    

Rev. July 2000

       



--------------------------------------------------------------------------------

Section 7.4. Payments. Remittances in payment of any part of the Obligation
other than in the required amount in funds immediately available at the place
where the Note is payable shall not, regardless of any receipt or credit issued
therefor, constitute payment until the required amount is actually received by
Beneficiary in funds immediately available at the place where the Note is
payable (or such other place as Beneficiary, in Beneficiary’s sole discretion,
may have established by delivery of written notice thereof to Grantor) and shall
be made and accepted subject to the condition that any check or draft may be
handled for collection in accordance with the practice of the collecting bank or
banks. Acceptance by Beneficiary of any payment in an amount less than the
amount then due shall be deemed an acceptance on account only, and the failure
to pay the entire amount then due shall be and continue to be a default.

 

Section 7.5. Exceptions to Covenants. Grantor shall not be deemed to be
permitted to take any action or to fail to take any action, notwithstanding
(a) that the action or omission may be permitted as an exception to any of the
covenants or conditions contained herein, or (b) that obligations of Grantor or
rights of Beneficiary are provided herein with respect to the action or omission
(or the result thereof), if the action or omission would result in the breach of
any other covenant or condition contained herein or in any of the Loan
Documents, nor shall Beneficiary be deemed to have consented to any such act or
omission if the same would provide cause for acceleration of the Obligation.

 

Section 7.6. Change of Security. Any part of the Property may be released,
regardless of consideration, by Beneficiary from time to time without impairing,
subordinating or affecting in any way the lien, security interest and other
rights hereof against the remainder. The lien, security interest and other
rights granted hereby shall not be affected by any other security taken for the
Obligation or any part thereof. The taking of additional security, or the
extension, renewal or rearrangement of the Obligation or any part thereof, shall
not release or impair the lien, security interest and other rights granted
hereby, or affect the liability of any endorser or guarantor or improve the
right of any junior lienholder; and this Deed of Trust, as well as any
instrument given to secure any renewal, extension or rearrangement of the
Obligation or any part thereof, shall be and remain a first and prior lien,
except as otherwise provided herein, on all of the Property not expressly
released until the Obligation is fully paid and performed.

 

Section 7.7. Controlling Agreement. The parties hereto intend to conform
strictly to the applicable usury laws. All agreements between Grantor (and any
other party liable for any part of the Obligation) and Beneficiary, whether now
existing or hereafter arising and whether written or oral, are expressly limited
so that in no event whatsoever, whether by reason of acceleration of the
maturity of the Obligation or otherwise, shall the interest contracted for,
charged or received by Beneficiary hereunder or otherwise exceed the maximum
amount permissible under applicable law. If from any circumstances whatsoever
interest would otherwise be payable to Beneficiary in excess of the maximum
lawful amount, the interest payable to Beneficiary shall be reduced
automatically to the maximum amount permitted under applicable law. If
Beneficiary shall ever receive anything of value deemed interest under
applicable law which would apart from this provision be in excess of the maximum
lawful amount, the amount which would have been excessive interest shall be
applied to the reduction of the principal amount owing on the Obligation in
inverse order of

 

DEED OF TRUST (LONG FORM)

  26    

Rev. July 2000

       



--------------------------------------------------------------------------------

maturity and not to the payment of interest, or if such amount which would have
been excessive interest exceeds the unpaid principal balance of the Obligation,
such excess shall be refunded to Grantor, or to the maker of the Note or other
evidence of indebtedness if other than Grantor. All interest paid or agreed to
be paid to Beneficiary shall, to the extent permitted by applicable law, be
amortized, prorated, allocated and spread throughout the full stated term,
including any renewal or extension, of such indebtedness so that the amount of
interest on account of such indebtedness does not exceed the maximum permitted
by applicable law. The terms and provisions of this section shall control and
supersede every other provision of all existing and future agreements between
Grantor, the maker of the Note or other evidence of indebtedness if other than
Grantor, and Beneficiary.

 

Section 7.8. Effect of Transfer on Grantor’s Liability. If the ownership (legal
or beneficial) of the Property or any part thereof becomes vested in a person
other than Grantor, or in the event of a change in ownership (legal or
beneficial) of any Grantor other than an individual, Beneficiary may, without
notice to or consent of Grantor or Grantor’s successors, deal with such
successor or successors in interest with reference to this Deed of Trust and the
Obligation either by way of forbearance on the part of Beneficiary, or extension
of time of payment of the Obligation, or release of all or any part of the
property or any other property securing payment of the Obligation, or otherwise,
without in any way modifying or affecting Beneficiary’s rights and liens
hereunder or the liability of Grantor or any other party liable for payment of
the Obligation, in whole or in part.

 

Section 7.9. Waiver of Right to Marshal. Grantor hereby waives all rights of
marshaling in the event of any foreclosure of the liens and security interests
hereby created.

 

Section 7.10. Subrogation. To the extent that proceeds of the Obligation are
used to renew, extend or pay any outstanding debt or to perform any obligation,
such proceeds have been advanced by Beneficiary at Grantor’s request, and
Beneficiary shall be subrogated to all liens, security interests, rights,
priorities, powers, titles, equities and interests owned or held by any owner or
holder of such outstanding debt or obligation, however remote, irrespective of
whether the same are released of record, and all of the same are recognized as
valid and subsisting and are renewed, continued and preserved in force to secure
the Obligation; provided, however, that if and to the extent Beneficiary desires
in each case, the terms and provisions hereof and of the other Loan Documents
shall govern the rights and remedies of Beneficiary and shall supersede the
terms, provisions, rights, and remedies under any lien, security interest,
charge or other encumbrance to which Beneficiary is subrogated hereunder.

 

Section 7.11. Covenant to Perform. Grantor and each subsequent owner of the
Property or any part thereof, covenants and agrees that Grantor or any
subsequent owner will perform or cause to be performed, each and every
condition, term, provision and covenant of this Deed of Trust, except that
Grantor shall have no duty to pay the indebtedness evidenced by the Note except
in accordance with the terms of the Note and all renewals and extensions
thereof, and this Deed of Trust or in accordance with the terms of the transfer
to Grantor or any subsequent owner.

 

DEED OF TRUST (LONG FORM)

  27    

Rev. July 2000

       



--------------------------------------------------------------------------------

Section 7.12. Notice. Except as otherwise provided herein, all notices, demands,
requests and other communications required or permitted hereunder shall be in
writing, and shall be deemed to be given and delivered when received, or if
earlier and regardless of whether or not actually received (except where actual
receipt is specified herein), upon deposit in a regularly maintained receptacle
for the United States mail, registered or certified, postage fully prepaid,
return receipt requested, addressed to the addressee at such addressee’s address
set forth herein or at such other address as such party may have specified
theretofore by notice delivered in accordance with this Section and actually
received by the addressee. To the extent actual receipt is required herein,
rejection or other refusal to accept or the inability to deliver because of
changed address of which no notice was received shall be deemed to be receipt of
the notice, demand, request or other communication sent.

 

Section 7.13. Enforceability. If any provision of this Deed of Trust or the
application thereof to any person or circumstance shall, for any reason and to
any extent, be invalid or unenforceable, neither the remainder of this Deed of
Trust nor the application of such provision to any other person or circumstances
shall be affected thereby, but rather the same shall be enforced to the greatest
extent permitted by law. If the rights and liens created by this Deed of Trust
shall be held by a court of competent jurisdiction to be invalid or
unenforceable as to any part of the Obligation, the portion of the Obligation
which as the result of such invalidity or unenforceability is no longer secured
by the liens and security interests herein granted shall be completely paid
prior to the payment of the portion, if any, of the Obligation which shall
continue to be secured hereunder, and all payments made on the Obligation shall
be considered to have been paid on and applied first to the complete payment of
the unsecured portion of the Obligation.

 

Section 7.14. Binding Effect. The covenants herein contained shall bind, and the
benefits and advantages shall inure to, the respective heirs, executors,
administrators, personal representatives, successors, and assigns of the parties
hereto and shall be covenants running with the Land. The term “Grantor” shall
include in their individual capacities and jointly all parties hereinabove named
a Grantor. The duties, covenants, conditions, obligations, and warranties of
Grantor in this Deed of Trust shall be joint and several obligations of Grantor
and, if more than one, of each party named a Grantor hereinabove, and each such
party’s heirs, personal representatives, successors and assigns. Each party who
executes this Deed of Trust and each subsequent owner of the Property or any
part thereof (other than Beneficiary), covenants and agrees that it will
perform, or cause to be performed, each term, provision, covenant and condition
of this Deed of Trust.

 

Section 7.15. Headings; Construction. The headings which have been used
throughout this Deed of Trust have been inserted for convenience of reference
only and do not constitute matter to be construed in interpreting this Deed of
Trust. Words of any gender used in this Deed of Trust shall be held and
construed to include any other gender and words in the singular number shall be
held to include the plural, and vice versa, unless the context requires
otherwise. The words “herein,” “hereof,” “hereunder” and other similar compounds
of the words “here” when used in this Deed of Trust shall refer to the entire
Deed of Trust and not to any particular provision or section.

 

DEED OF TRUST (LONG FORM)

  28    

Rev. July 2000

       



--------------------------------------------------------------------------------

Section 7.16. Counterparts. This Deed of Trust has simultaneously been executed
in a number of identical counterparts, each of which, for all purposes, shall be
deemed an original. If any Grantor is a corporation, this instrument is
executed, acknowledged and delivered by Grantor’s officers hereunto duly
authorized.

 

Section 7.17. Controlling Law. This Deed of Trust shall be governed by the
applicable laws of the Commonwealth of Virginia. Grantor consents to the
jurisdiction of the courts of the Commonwealth of Virginia and of the United
States District Court of the Eastern District of Virginia in any action or
proceeding brought in connection with this Deed of Trust.

 

Section 7.18. Purpose. The Note is given as a part of the purchase price of the
Property.

 

Section 7.19. Accommodation. This Deed of Trust is executed by Grantor as an
accommodation to Borrower for the extension of credit to Borrower by
Beneficiary, and Grantor hereby warrants and represents to Beneficiary the
receipt by Grantor of a material benefit by reason of the extension of such
credit to Borrower.

 

ARTICLE VIII

 

MISCELLANEOUS PROVISIONS RELATING TO VIRGINIA LAW

 

Section 8.1. Trustee. The Trustee shall be under no duty to take any action
hereunder except as expressly required, or to perform any act which would
involve him in expense or liability or to institute or defend any suit in
respect hereof, unless properly indemnified to his satisfaction. All reasonable
expenses, charges, attorneys’ fees and other disbursements incurred by the
Trustee in and about the administration and execution of the trust hereby
created and the performance of his duties and powers hereunder, shall be secured
by this Deed of Trust prior to the indebtedness represented by the Note and
shall bear interest at the rate of twelve percent (12%) per annum. Trustee may
exercise all the rights and powers of the Trustee hereunder. Pursuant to the
provisions of §26-49 of the Code of Virginia (1950), as amended, or any
successor provision of law, Beneficiary, with or without cause in its
discretion, is hereby authorized and empowered to substitute and appoint, by an
instrument recorded wherever this Deed of Trust is recorded, a Trustee in the
place of any Trustee hereunder.

 

The Trustee and Beneficiary shall have, in their discretion, the right to employ
agents and attorneys in the execution of this trust and to protect the interest
of Beneficiary hereunder, and to the extent permitted by law, the Trustee, his
agents and attorneys shall be reasonably compensated and shall be reimbursed for
all reasonable expenses in and about said employment, including those of
litigation. Said compensation and expenses shall be payable by Grantor on demand
or shall be paid out of the proceeds of sale of the Property, including
improvements and personal property, should a sale be held, and if no sale be
had, all sums so paid out may be added to the indebtedness secured hereby and in
all events shall be recoverable to the extent permitted by law through any
remedies at law or in equity under which the indebtedness hereby secured may be
recovered.

 

DEED OF TRUST (LONG FORM)

  29    

Rev. July 2000

       



--------------------------------------------------------------------------------

Section 8.2. Incorporation of Statutory Provisions. This Deed of Trust shall,
unless otherwise specified herein or in the Note, be construed under and in
accordance with and incorporate by reference the terms of §§55-59 and 55-60,
Code of Virginia (1950), as amended, and in force and effect on the date of this
Deed of Trust and further to incorporate herein the following provisions by
short form reference below of §55-60, Code of Virginia (1950), as amended:

 

  •   Exemptions waived

 

  •   Subject to all (call) upon default (upon the expiration of all applicable
notice and cure periods)

 

  •   Renewal, extension or reinstatement permitted

 

  •   Any Trustee may act

 

  •   Substitution of Trustee permitted

 

Section 8.3. Further Assurances. Grantor shall execute and cause to be executed
and filed or recorded, if necessary, such further assurances of title
(including, but not limited to, financing statements) to the Property, and to
take and cause to be taken such steps, including legal proceedings, as may at
any time appear to the Trustee or Beneficiary to be reasonably necessary to
perfect and/or evidence the title to the same in the Trustee.

 

Section 8.8. Severability. If any provision of this Deed of Trust shall be held
invalid by any court of competent jurisdiction, such holding shall not
invalidate any other provision hereof.

 

Section 8.5. Inconsistency. To the extent that any provision in this Article
VIII is inconsistent or conflicts with any provision of any other Article, the
provisions of this Article VIII shall control.

 

(see following page for signature)

 

DEED OF TRUST (LONG FORM)

  30    

Rev. July 2000

       



--------------------------------------------------------------------------------

EXECUTED as of the date first above written.

 

GRANTOR: U.S. REMODELERS, INC.

By:

   

Name:

   

Title:

   

 

Schedule of Exhibits:

 

Exhibit  A  -

  Land

Exhibit  B  -

  Permitted Exceptions

 

DEED OF TRUST (LONG FORM)

  31    

Rev. July 2000

       



--------------------------------------------------------------------------------

THE COMMONWEALTH OF VIRGINIA    §      § COUNTY OF CHARLES CITY    §

 

This instrument was acknowledged before me on the ___ day of February, 2006, by
____________________, ______ President of U.S. Remodelers, Inc., a corporation.

 

 

Notary Public in and for the Commonwealth of Virginia

 

PREPARED IN THE LAW OFFICE OF:

 

Thompson & Knight LLP

Attn: Mr. Robert C. Walker

333 Clay Street, Suite 3300

Houston, TX 77002

 

DEED OF TRUST (LONG FORM)

  32    

Rev. July 2000

       



--------------------------------------------------------------------------------

EXHIBIT “A”

 

Beginning at a point on the south line of Route 106, Roxbury Road, thence, along
the right of way of Route 664, Roxbury Industrial Center, thence South 24°47’17”
East, a distance of 26.15 feet to the beginning of a curve concave to the west
having a radius of 399.64 feet and a central angle of 56°26’34” and being
subtended by a chord which bears South 03°25’54” West 377.96 feet; thence
southeasterly, along said curve, a distance of 393.69 feet, having a tangent of
214.48 feet; thence South 31°39’18” West, a distance of 133.36 feet to the True
Point of Beginning; thence South 58°20’48” East, a distance of 414.01 feet;
thence South 31°39’12” West, a distance of 865.17 feet; thence North 29°26’04”
West, a distance of 600.00 feet to the south line of Route 664; thence along the
right of way line of Route 664 North 60°33’56” East, a distance of 25.36 feet to
the beginning of a curve tangent to said line; thence northeasterly a distance
of 400.62 feet along the curve concave to the northwest, having a radius of
793.94 feet and a central angle of 28°54’41”, a chord of North 46°06’32” East
396.38 feet, a tangent of 204.67 feet; thence North 31°39’12” East tangent to
said curve, a distance of 169.06 feet to the Point of Beginning and containing
7.551 ACRES, more or less.

 

And being the same as:

 

Approximately 7.551 acres, Roxbury Industrial Center, Charles City County,
Virginia, all as shown on the plat of Resource International, Ltd., dated
January 19, 1994 Deed Book 137 and page 232.

 

And being more particularly described on a plat by Resource International, Ltd.
entitled “ALTA/ACSC LAND TITLE SURVEY OF 7.551 ACRES OF LAND” dated January 16,
2006.

 

DEED OF TRUST (LONG FORM)

  33    

Rev. July 2000

       



--------------------------------------------------------------------------------

EXHIBIT “B”

 

1. Real property taxes subsequent to December 31, 2005, not yet due and payable.

 

2. 20’ easement for drainage and public utilities per Plat Book 137 at page 242,
along the northeast side property line.

 

3. Restrictions recorded in Deed Book 85 at page 386.

 

4. Easement to Virginia Electric Power Company recorded in Deed Book 84 at page
347, 7  1/2’ in width affecting the front property line (Rt. 664).

 

5. Well Lot Certification recorded in Deed Book 86 at page 597.

 

DEED OF TRUST (LONG FORM)

  34    

Rev. July 2000

       